DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 and 02/18/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 26, 29, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantial” in claims 25, 26, and 40 and the term “substantially” in claim 29 are relative terms which renders the claims indefinite. These terms are not defined by the claims and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The degree or amount of “surface roughness” in these claims is rendered indefinite by the use of these terms. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26 and 29, 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10, 11, 17,  of U.S. Patent No. 11,177,126. Although the claims at issue are not identical, they are not patentably distinct from each other. The limitation of “to form a trench” of claim 1 of the patent falls entirely within the scope of the limitation of “to form a…surface comprising sidewalls” of the application claim 21. The limitation of “to form a trench” of claim 17 of the patent falls entirely within the scope of the limitation of “to form a…surface” of the application claim 38.
17/525,516 (Instant Application)
US 11,177,126 (Patent)
21. A method for removing dry-etch damage from a substrate surface, the method comprising: 

1. A method comprising: 
21. providing a substrate comprising an n-type Al/In/GaN semiconductor material; 

1. providing a substrate comprising an n-type Al/In/GaN semiconductor material; 
21. dry-etching a surface of the substrate to form a dry etched surface comprising sidewalls and causing dry-etch damage to remain on the dry etched surface; 
22. wherein the sidewalls are substantially vertical.
1. dry-etching a surface of the substrate to form a trench therein and causing dry-etch damage to remain on the surface; 
21. immersing the dry etched surface of the substrate in an electrolyte solution; and
1. immersing the surface of the substrate in an electrolyte solution; and 
21. illuminating the dry etched surface with above bandgap light having a wavelength that generates electron-hole pairs in the n-type Al/In/GaN semiconductor material, thereby photoelectrochemically (PEC) etching the dry etched surface to remove at least a portion of the dry-etch damage and form a PEC etched surface.
1. illuminating the surface with above bandgap light having a wavelength that generates electron-hole pairs in the n-type Al/In/GaN semiconductor material, thereby photoelectrochemically etching the surface to remove at least a portion of the dry-etch damage.
23. wherein the dry etched surface comprises one or more exposed planes chosen from nonpolar planes, polar planes and semipolar planes.
10. wherein the trench comprises both c-plane and m-plane facets. (c-plane is a semipolar plane; m-plane is a nonpolar plane)
24. wherein the dry etched surface comprises a semipolar plane.
10. wherein the trench comprises both c-plane and m-plane facets. (c-plane is a semipolar plane)
33. wherein the n-type Al/In/GaN semiconductor is chosen from GaN, lnGaN, AIGaN, AllnGaN and combinations thereof.
7. wherein the n-type Al/In/GaN semiconductor is chosen from GaN, lnGaN, AIGaN, AllnGaN and combinations thereof.
34. wherein the PEC etched surface comprises both c-plane and m-plane facets.  
10. wherein the trench comprises both c-plane and m-plane facets.
35. wherein the dry etching is an inductively coupled plasma etch process or a reactive-ion etch process.
11. wherein the dry etching is an inductively coupled plasma etch process or a reactive-ion etch process.
36. wherein the sidewalls comprise a nonpolar surface.
10. wherein the trench comprises both c-plane and m-plane facets. (m-plane is a nonpolar plane)
37. wherein the PEC etched surface comprises one or more exposed planes chosen from nonpolar planes, polar planes and semipolar planes.
10. wherein the trench comprises both c-plane and m-plane facets. (c-plane is a semipolar plane; m-plane is a nonpolar plane)


38. A method for forming a p-n junction, the method comprising: 
17. A method for forming a p-n junction, the method comprising: 
38. providing a substrate comprising an n-type Al/In/GaN semiconductor material; 
17. providing a substrate comprising an n-type GaN semiconductor material; 
38. dry-etching a surface of the substrate to form a dry etched surface therein and causing dry-etch damage to remain on the dry etched surface; 
17. dry-etching a surface of the substrate to form a trench therein and causing dry-etch damage to remain on the surface; 
38. immersing the dry etched surface of the substrate in an electrolyte solution; 
17. immersing the surface of the substrate in an electrolyte solution; 
38. illuminating the dry etched surface with above bandgap light having a wavelength that generates electron-hole pairs in the n-type Al/In/GaN semiconductor material, thereby photoelectrochemically etching the dry etched surface to remove at least a portion of the dry-etch damage and form a photoelectrochemically etched surface; and regrowing a p-type semiconductor comprising GaN on the photoelectrochemically etched surface to form a p-n junction.
17. illuminating the surface with above bandgap light having a wavelength that generates electron-hole pairs in the n-type GaN semiconductor material, thereby photoelectrochemically etching the surface to remove at least a portion of the dry-etch damage; and regrowing a p-type GaN semiconductor on the photoelectrochemically etched surface to form a p-n junction.
39. wherein the dry etched surface comprises one or more exposed planes chosen from nonpolar planes, polar planes and semipolar planes.
20. wherein the trench comprises both c-plane and m-plane facets. (c-plane is a semipolar plane; m-plane is a nonpolar plane)


Allowable Subject Matter
Claims 27, 28, 30-32, 41, and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOLLY K REIDA/               Examiner, Art Unit 2816